PER GURIAB1.
The only question which it is necessary to consider is that in regard to the amount of the award. The other points which have been raised upon this appeal have been disposed of in. previous cases, and it is not necessary now to rediscuss them. We think, upon an examination of the testimony, that the award is larger than the evidence warranted. It seems to us that the same should be reduced to the sum of $1,500 fee damage, and $931.50 rental damage, and for these amounts the judgments should be affirmed, without costs.